department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uil legend taxpayer a taxpayer b plan x amount this is in response to the date request for a private_letter_ruling submitted by your authorized representative on your behalf in which you request rulings under sec_72 and sec_402 of the internal_revenue_code the following facts and representations have been submitted in support of your ruling_request atthe age of he was survived by his wife at the date of taxpayer a’s death at the time of his death taxpayer taxpayer a died on taxpayer b who was___ a was a participant in plan x a profit-sharing_plan which your authorized representative has asserted is qualified under sec_401 of the code and the trust of which is tax-exempt under sec_501 at the time of his death taxpayer a's account balance in plan x was approximately amount taxpayer a named taxpayer b as the sole beneficiary of his plan x account_balance_plan x requires that taxpayer b as a surviving_spouse receive a distribution of taxpayer a’s entire account no later than five years after taxpayer a's death will set up an individual_retirement_account ira in it has been represented that taxpayer b taxpayer a’s name and designate herself as beneficiary the new ira to be set up by taxpayer b will be referred to as ira y taxpayer b intends to direct plan x to transfer the full amount due her as sole beneficiary the entire account to ira y in a transfer described in and meeting the requirements of sec_401 of the code plan x permits a single lump sum distribution of a participant’s account balance page taxpayer b intends to begin receiving distributions from ira y prior to attaining age both the transfer of the plan x account balance to ira y and the commencement of distributions from ira y are expected to occur prior to date based on the above facts and representations you request the following letter rulings that the amounts directly transferred from plan x to ira y may be excluded from taxpayer b's income as a rollover_contribution from a qualified_retirement_plan to an ira pursuant to sec_402 and sec_401 of the code and that distributions from ira y to taxpayer b made prior to taxpayer b's attaining age will not be subject_to the percent additional income_tax imposed by sec_72 of the code because of sec_72 of the code with respect to your first ruling_request sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life of the employee and the employee's designated_beneficiary or expectancies ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code provides generally that sec_402 shall not apply to any sec_402 of the code defines an eligible_retirement_plan an ira described in sec_408 of the code is included in the definition transfer of a distribution made after the 60th day following the day on which the distributee page received the property distributed sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_401 of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution-- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified the term eligible_rollover_distribution when used in sec_401 of the code has the same meaning as when used in sec_402 of the code the term eligible_retirement_plan when used in sec_401 of the code includes iras defined in sec_408 and sec_408 of the code generally a direct trustee-to-trustee transfer described in sec_401 of the code constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code sec_1_401_a_31_-1 of the income_tax regulations question and answer provides in summary that for purposes of the code sec_401 requirements a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities a surviving_spouse of an employee who rolls over a distribution from a sec_401 qualified_plan into an ira may elect to treat the ira as the spouse's own ira however such an election is not mandatory a surviving_spouse is the only individual who may elect to treat a beneficiary interest in an ira as the beneficiary's own account an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of page sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained in this case taxpayer b will receive or be treated as having received a distribution of the full amount due her from plan x she will then roll over by means of a direct_rollover within the meaning of sec_401 of the code the plan x distribution into ira y she does not intend to make an election to treat ira y as her own a surviving spouse's rolling over a distribution from a deceased's employee's qualified_retirement_plan into an ira of the deceased spouse in and of itself need not constitute an election to treat the ira as her own in this case taxpayer b will accomplish a direct_rollover of the amount due her from plan x into ira y after the rollover is accomplished ira y will continue to be maintained in the name of taxpayer a as taxpayer b will not affirmatively elect to treat ira y as her own ira furthermore taxpayer b will then begin to receive distributions from ira y as a beneficiary thereof no later than sec_402 and falls within the purview of code sec_401 we believe that such a transaction falls within therefore with respect to your first ruling_request we conclude as follows that the distribution from plan x to ira y may be excluded from taxpayer b's income as a rollover_contribution from a qualified_retirement_plan to an ira pursuant to sec_402 and sec_401 of the code with respect to your second ruling_request sec_72 of the code provides that if any taxpayer receives an amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4974 of the code defines qualified_retirement_plan to include individual_retirement_accounts described in sec_408 and individual retirement annuities described in sec_408 sec_72 of the code lists several types of distributions which are not subject_to the sec_72 tax sec_72 provides that distributions made to a beneficiary or estate of the employee on or after the death of the employee constitute one type of distribution on which the sec_72 tax will not be imposed in this case as noted above taxpayer b will receive a distribution from plan x taxpayer b- proposes to contribute by means of a direct_rollover described in code sec_401 said distribution to ira y and then begin receiving distributions from said ira y as noted with respect to your first ruling_request taxpayer b's contributing the plan x distribution to ira y and her decision to continue to treat ira y as the ira of taxpayer a falls within the scope of sec_402 as a result of her actions even after taxpayer b accomplishes the rollover she does not become the owner of the ira but remains the beneficiary thereof for purposes of sec_402 and sec_72 of the code page thus with respect to your second ruling_request we conclude that distributions from ira y to taxpayer b made prior to taxpayer b's attaining age will qualify for the sec_72 of the code exception to the percent additional income_tax imposed by sec_72 of the code since they will be treated as having been made to a beneficiary as that term is defined in sec_72 on or after the death of an employee these letter rulings are based on the assumption that plan x is qualified under sec_401 of the code and its trust tax-exempt under sec_501 at the time distributions from it are made to taxpayer b furthermore the rulings are based on the assumption that ira y will meet the applicable_requirements of sec_408 at all times relevant thereto the letter rulings are also based on the assumption that the direct_rollover of amounts from plan x to ira y meets all of the rules applicable to direct rollovers found in sec_402 and sec_401 of the code please note that in accordance with the factual representations made herein the letter rulings also assume that ira y will be maintained in taxpayer a's name at the time taxpayer b receives her initial distribution therefrom and that her receipt of distributions from ira y will be as a beneficiary thereof pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative the author of this ruling is who may be reached at sincergly yours franées v sloan la easployee plans technicg group enclosures deleted copy of letter_ruling form_437
